Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to instant claims 1, 11, 12, 18, and 19, it is vague and indefinite in that it is unclear what is meant by “ratio”.  For example, is the ratio by weight, volume, mole, etc.?  Clarification is required.  Note that, for purposes of examination, the Examiner asserts that “ratio” has been interpreted as weight ratio which is consistent with paras. 35 and 36 of the instant specification.  Additionally, claims 2-10, 13-15, and 20 have also been rejected due to their dependency on claims 1 and 19. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6, 8-13, and 15-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palla-Venkata et al (US 8,642,529).
Palla-Venkata et al teach a surfactant structured liquid composition containing from 0.5 to 15% b weight of a surfactant selected from anionic, nonionic, amphoteric, etc., and mixtures thereof, from 0.005% to 2% of a bacterial cellulose (e.g., microfibrous cellulose), etc.  See column 4, lines 1-50.  The bacterial cellulose is derived from the Acetobacter genus.  See column 6, lines 1-69.  The composition contains from 60-95% water and other ingredients such as perfumes, thickeners, sequestering agents, etc.  See column 9, lines 1-69.  Specifically, Palla-Venkata et al teach a composition containing 5.5% sodium lauryl ether sulphate, 2.5% cocoamidopropylbetaine, 1% cocomonoethanolamide (nonionic surfactant), 0.2% microfibrous cellulose, 1% perfume, etc., and water.  See column 10, line 60 to column 11, line 30.  Palla-Venkata et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Palla-Venkata et al anticipate the material limitations of the instant claims. 
Claims 1, 4-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swazey et al (US 9,045,716).
Swazey et al teach the use of co-agents and/or co-processing agents such as CMC, xanthan and/or guar gum with microfibrous cellulose in surfactant systems.  The microfibrous cellulose is present in amounts from 0.05% to about 1% by weight and the 
Accordingly, the teachings of Swazey et al anticipate the material limitations of the instant claims. 
Claims 7, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palla-Venkata et al (US 8,642,529).
Palla-Venkata et al do not teach, with sufficient specificity, a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Palla-Venkata et al suggest a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Swazey et al (US 9,045,716).  
Swazey et al are relied upon as set forth above.  However, Swazey et al do not teach, with sufficient specificity, a composition containing a bacterial-dervied cellulose network in  the specific amount as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a bacterial-dervied cellulose network in the specific amount as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Swazey et al suggest a composition containing a bacterial-dervied cellulose network in  the specific amount as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Claims 1-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caggioni et al (US 8,716,213).
Caggioni et al teach a structured liquid detergent composition in the form of a liquid matrix comprising from about 0.005% to about 1% of a bacterial cellulose network, from about 30% to about 75% by weight of water; and from about 0.01% to about 70% by weight of a surfactant system comprising an anionic surfactant, a 
	Caggioni et al do not teach, with sufficient specificity, a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose network, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Caggioni et al suggest a composition containing water, an anionic surfactant, a nonionic surfactant, a zwitterionic surfactant, a bacterial-derived cellulose .  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Swazey et al (US 9,045,716) as applied to the rejected claims above, and further in view of Caggioni et al (US 8,716,213).
Swazey et al are relied upon as set forth above.  However, Swazey et al do not teach a bacterial-derived cellulose network produced by fermentation of a bacteria of Acetobacter in addition to the other requisite components of the composition as recited by the instant claims.  
Caggioni et al are relied upon as set forth above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a bacterial-derived cellulose network produced by fermentation of a bacteria of Acetobacter in the composition taught by Swazey et al, with a reasonable expectation of success, because Caggioni et al teach the use of a bacterial-derived cellulose network produced by fermentation of a bacteria of Acetobacter in a similar composition and further, Swazey et al teach the use of microfibrous, bacterially-derived cellulose in general.   
Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caggioni et al (US 8,716,213) as applied to claims 1-9, 11-16, 18, and 19 above, and further in view of Palla-Venkata et al (US 8,642,529).  
Caggioni et al are relied upon as set forth above.  However, Caggioni et al do not teach the use of cocoamidopropyl betaine in addition to the other requisite components of the composition as recited by the instant claims.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use cocoamidopropyl betaine in the composition taught by Caggioni et al, with a reasonable expectation of success, because Palla-Venkata et al teach the use of cocoamidopropyl betaine in a similar composition and further, Caggioni et al teach the use of amphoteric surfactants in general. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 26, 2021